     Case 7:19-cv-08263-KMK-PED Document 28 Filed 09/08/20 Page 1 of 18



UNITED STATCTCT^TOlCT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                    -X


JOSE CESAR GALLEGO,

                                      Petitioner,            DECISION AND ORDER
               -against-                                     19 Civ. 8263 (KMK)(PED)

THOMAS DECKER, New York ICE Field Director,
CHAD WOLF, Acting Secretary of Homeland
Security,' WILLIAM P. BARR, United States
Attorney General,

                                      Respondents.




PAUL E. DAVISON, U.S.M.J.:


I. INTRODUCTION

       On December 16, 2019, Petitioner Jose Cesar Gallego ("Gallego") filed his pro se


amended petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241 seeking a judgment


declaring his arrest and detention by U.S. Immigration and Customs Enforcement ("ICE")


unlawful, and an order either immediately releasing him from detention or providing him with an


individualized bond hearing before an immigration judge ("IJ"). Dkt. 17. Gallego named as


Respondents Thomas Decker, New York ICE Field Director; Ken Cuchinelli, then Acting


Secretary of Homeland Security; and William P. Ban', United States Attorney General


("Respondents"), Id.




1 Chad Wolf is now the acting Secretary of Homeland Security and is substituted for the former
acting Secretary Ken Cuchinelli as the defendant in this action, pursuant to rule 25(d) of the
Federal Rules of Civil Procedure.
     Case 7:19-cv-08263-KMK-PED Document 28 Filed 09/08/20 Page 2 of 18




       Gallego unlawfully entered the United States on or about October 13, 1988. Dkt. 23 at I.2


On that same day, Gallego was apprehended by U.S. Border Patrol and, on or about December 9,


1988, deportation proceedings were commenced against Gallego in New York, New York. Id, at


2. On February 13, 1989, Gallego's deportation proceedings were administrative closed by an IJ.


Id. In early 1997, Gallego's deportation proceedings were reinstated and he was ordered


deported on or about November 10, 1998. Id, at2-3. Gallego appealed to the Board of


Immigration Appeals ("BIA") and, on November 13, 2000, the BIA administratively closed

Gallego's deportations proceedings. Id. at 3. On October 12, 2018, ICE arrested Gallego, in


Valhalla, New York, and detained him pending the outcome of his proceedings before the BIA,


which were subsequently reinstated on ICE'S motion In or about September 2019, Id. at 4. Also


on October 12, 2018, Gallego alleges that he requested a bond hearing before the immigration


court in New York. Dkt. 17 at 11, 15. On November 6, 2018, ICE transferred Gallego to the


Etowah County Detention Center in Gadsden> Alabama, where he is currently detained. Dkt. 23


at 4. Gallego filed his original petition for writ ol habeas coipus with this Court on August 30,


2019. Dkt 1.


       Presently before this Court is Respondents' motion to dismiss or to transfer the case to


the Northern District of Alabama. Dkts. 21,22. This motion is before me pursuant to an Order


of Reference, dated September 19, 2019. Dkt. 3.3 For the reasons set forth below, Respondents'




 Gallego "rel[ies] on the facts as stated in the . . . Declaration of Supervisor Tonita Dupard
North [Dkt. 23]—with the exception of Mr. Gallego's country of origin and the criminal
history," Dkt 15 at 3.


3 A Report and Recommendation pursuant to 28 U.S.C. § 636(b)(l)(B) is not required because
"the question of where immigration habeas petitions should be filed is analogous to questions of
venue and personal jurisdiction," and "[a] dismissal or transfer of this case would not preclude
Petitioner from refiling his case or constitute a ruling on the merits, Cruz v. Decker, No. 18 Civ.
9948(GBD)(OTW), 2019 WL 6318627, at *4 (S.D.N.Y. Nov. 26, 2019) (citing Fed. R. Civ. P.

                                                 2
     Case 7:19-cv-08263-KMK-PED Document 28 Filed 09/08/20 Page 3 of 18




motion is DENIED.

II. ANALYSIS

       Respondents contend that pursuant to Rumsfeld v. Padilla, 542 U.S. 426 (2004), the


proper respondent in this case is the warden at the Etowah County Detention Center in Alabama,


as the warden is the "immediate custodian" of Petitioner. Correspondingly, Respondents argue


that because Gallego is challenging his present physical confinement, and he filed the instant


habeas petition after he was transferred to Alabama, the Southern District of New York is not the


proper forum for Petitioner's challenge and, instead, venue is proper only in the Northern District


of Alabama, where Petitioner is currently detained. On the other hand, construing Gallego's


submissions liberally and as raising the strongest arguments they suggest, see Westman v. Fed


Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 2006), Gallego essentially argues that the default

rule set out in Padilla, discussed infra, is not controlling, noting that the Supreme Court chose


not to apply its holding to habeas challenges to immigration detention, and that because the


Alabama facility is a non-federal facility detaining Gallego pursuant to a contract with ICE, the

Respondents are in effect his immediate custodians under PaclUla. Dkt, 15 at 3-5.


       Whether this Court has jurisdiction over Gallego's habeas petition "breaks down into two


related subquestions. First, who is the proper respondent to [Gallego's] petition? And second,


does [this Court] have jurisdiction over [the proper respondent]?" Rnmsfeld v, Pcfdilla, 542 U.S.


426, 434 (2004)). With respect to the first question, "the federal habeas statute straightforward ly


provides that the proper respondent to a habeas petition is 'the person who has custody over [the




41(b)). "[AJlthough Respondents frame their motion as one for dismissal, the motion does not
address 'the fundamental question of whether a case could proceed in a federal court' and should
thus be treated as nondispositive, like other venue motions." Id. (quoting Williams v, BeemUler,
Inc., 527 F.3d 259, 266 (2d Cir. 2008)).

                                                  3
     Case 7:19-cv-08263-KMK-PED Document 28 Filed 09/08/20 Page 4 of 18




petitioner]."' Id (quoting 28 U.S.C. § 2242); see also 28 U.S.C. § 2243. The proper custodian is


"the person" with "immediate custody'" of the petitioner and "with the ability to produce the


prisoner's body before the habeas court." Id, at 435. "[I]n habeas challenges to present physical


confmement-'core challenges'-the default rule is that the proper respondent is the warden of the


facility where the prisoner is being held, not the Attorney General or some other remote


supervisory official." Id. However, in Padilla, the Supreme Court expressly left open the


question of whether the default "immediate custodian rule" applies to challenges to detention


pending deportation. Id. at 435 n.8.4


        In Padillu, the petitioner, a U.S. Citizen, was initially detained by federal agents


executing a warrant issued by the District Court in this district related to a grand jury

investigation into the September 1 1th terrorist attacks and was held in federal criminal custody in


New York. 542 U.S. at 430-31. A month later, the President designated the petitioner an "enemy


combatant," and the petitioner was taken into military custody and transferred to the


Consolidated Naval Brig in South Carolina. Id at 431 -32. The petitioner filed a habeas petition


two days later in this district. Id. at 432. In light of its holdings, discussed supra, the Court


rejected the Court of Appeals' determination that Secretary Rumsfeld was the petitioner's


custodian under "the legal reality of control" theory and found that the commander of the naval




 Respondents argue that "footnote eight does not bear at all on (much less detract from) the
second aspect ofPadilla's analysis—i.e., the district of confinement rule." Dkt. 22 at 19-20. The
Supreme Court in Padilla also held that "[t]he plain language of the habeas statute thus confirms
the general rule that for core habeas petitions challenging present physical confinement,
jurisdiction lies in only one district: the district of confinement. PadHla, 542 U.S. at 443.
However, the Court also explained that, in the non-im migration context, there is only one district
because "[b]y definition, the immediate custodian and the prisoner reside in the same district."
Id. at 444. Accordingly, as the question of where the immediate custodian may reside in the
immigration context is left open in footnote eight, whether the "general" district of confinement
rule applies here has also been left open.

                                                   4
     Case 7:19-cv-08263-KMK-PED Document 28 Filed 09/08/20 Page 5 of 18




brig—"the equivalent of the warden at the military brig"—was the proper respondent as he was


the petitioner's immediate custodian exercising day-to-day control over his physical custody and


 with the power to produce the body of [the petitioner] before the court or judge." Id. at 433,


435-37, 439-40, 442. As discussed above, the Court left open the question presented here-


whether, in the immigration context, the proper respondent is the warden of the facility where the


petitioner is being held. Notably, this default rule is also subject to various exceptions. Id. at 434


(there is genercdly only one proper respondent to a given prisoner's habeas petition" (emphasis


added)); id, at 452, 454 (Kennedy, J., concurring) (For example, "[t]he Court has made

exceptions in the cases of nonphy steal custody, of dual custody, and ofremoval of the prisoner


from the territory of a district after a petition has been filed." (internal citations omitted)).


        While in the immigration context "[t]he substantial majority of judges in this District

have "held that in 'core' habeas petitions, where a petitioner challenges his present physical


confinement, venue is proper only in the district of confinement," Andoh v. Barr, No. 19 Civ.


8016 (PAE), 2019 WL 4511623, at U (S.D.N.Y. Sept. 18, 2019) (citing Almazo v. Decker^o.

18 Civ. 9941 (PAE), 2018 WL 5919523 (S.D.N.Y. Nov. 13, 2018) (collecting cases)), a growing

minority of "courts in this [djistrict have repeatedly recognized, in cases where a petitioner is


detained in a non-federal facility pursuant to the power and authority of the federal government


and under a contract with the federal government, the proper respondent is the federal official


with the most immediate control over that facility," Arias v. Decker, No. 20 Civ. 2802 (AT),


2020 WL 2306565,at ^3^ (S.D.N.Y. May 8, 2020) (quoting Cruz v. Decker, No. 18 Civ. 9948,


2019 WL 4038555, at *3 (S.D.N.Y. Aug. 27, 2019) (collecting cases), affd. No. 18 Civ. 9948,

2019 WL 6318627 (S.D.N.Y. Nov. 26, 2019)). To date, the Second Circuit has not resolved this


question.
     Case 7:19-cv-08263-KMK-PED Document 28 Filed 09/08/20 Page 6 of 18




       In Cruz, for instance. Magistrate Judge Wang noted that "[ajlthough Padilla applies the

default rule . . . that the proper respondent Is the warden of the facility where the prisoner is


being held/ the Supreme Court has expressly left open the question of the proper custodian as it


relates to immigration matters," 2019 WL 4038555, at *3 (citing PadHla, 542 U,S. at 435-36 &


n.8), before concluding, similar to Arias, supra, that "in cases where a petitioner is detained in a


non-federal facility pursuant to 'the power and authority of the federal government' and under a


contract with the federal government, the proper respondent is 'the federal official "with the


most immediate control" over that facility, id. (quoting Rodrigtfez Sanchez v. Decker, No. 18


Civ. 8798 (AJN), 2019 WL 3840977, at U (S.D.N.Y. Aug. 15, 2019)).

        Similar to the instant case, Cruz involved a petitioner who, facing removal proceedings in


New York, was transferred by ICE to a state penal institution in New Jersey where he was held


pursuant to a contract with ICE, and the petitioner filed his habeas petition after he was


transferred. Cruz, 2019 WL 4038555, at * 1, 3. The Court first applied the reasoning in


Henderson v. INS, 157 F.3d 106 (2d Cir. 1998) and concluded that "the named federal


respondents are properly named because they exercise control over Petitioner. Cruz, 2019 WL


4038555, at *3 (collecting cases).

        Respondents argue that the Cruz decision, as well as other decisions in this district


discussed and cited herein, incorrectly rely on this ^e-Padilla decision in Henclerson "which


relied on the 'legal control' argument rejected in Padilla" Dkt. 22 at 22-26. PIowever, the


Supreme Court in Paclilla explicitly referenced Henderson as the only occasion in which the


Second Circuit had addressed, at length, the issue of the proper respondent in a case such as this


one—as noted above this remains the only occasion on which the Second Circuit has addressed
     Case 7:19-cv-08263-KMK-PED Document 28 Filed 09/08/20 Page 7 of 18




this issue at length5—observing only that the Second Circuit, as did the Supreme Court,


ultimately reserved judgement on this question. Paclilla, 542 U.S. at 435 n.8. In leaving open the


question presented here, the Supreme Court also implicitly left open the Court's reasoning in


Henderson as it concerns the proper custodian in the immigration context.


        In its discussion of this issue, the Second Circuit noted that "[h]istorically, the question of


who is the custodian, and therefore the appropriate respondent in a habeas suit, depends


primarily on who has power over the petitioner and, as we will discuss below, on the


convenience of the parties and the court." Henderson, 157 F.3d at 122. As promised, the Court


later discussed the issue of convenience and venue, specifically "the overloading of federal


courts in a limited number of jurisdictions and the danger of jurisdiction shopping." Id at 127.


In addressing "the powerful arguments on each side" evoked by this "highly complex issue" of


"whether the Attorney General is an appropriate respondent in habeas corpus petitions brought


by aliens," the Court discussed, inter alia, the opposing arguments related to forum shopping and


opined that "[tjhe government's concerns—though undoubtedly serious ones—may be




 As Respondents note, the Second Circuit recently suggested that "the key is where [the
petitioner] was detained when he filed his habeas petition," Dkt, 22 at 21; however, this
suggestion was made "cursorily in a footnote of a summary order without explaining its
reasoning," Cruz v. Decker, No. 18 Civ. 9948 (GBD)(OTW), 2019 WL 6318627,at ^5
(S.D.N.Y. Nov. 26, 2019) (citing Arevalo-Guasco v. Diibois, No. 18 Civ. 2184, 2019 WL
4419380, at *! n.l (2d Cir. Sept. 17, 2019) (summary order)).

6 Notably, the PadUla Court also referenced Roman v. Ashcroff, 340 F.3d 314 (6th Cir. 2003) in
footnote 8 as a decision in line with the majority of lower courts holding that the Attorney
General is not a proper respondent, Padilla, 542 U.S. at 435 n.8; however, while the Court in
Roman held that the Attorney General was not the proper respondent, it also held that "although
the warden of each detention facility technically has day-to-day control over alien detainees, the
INS District Director for the district where a detention facility is located (has power over' alien
habeas corpus petitioners" and, thus, that the INS District Director for New Orleans was the
petitioner's immediate custodian. Roman, 340 F.3d at 320-21 (citing Henderson, 157 F.3d at
122).

                                                   7
     Case 7:19-cv-08263-KMK-PED Document 28 Filed 09/08/20 Page 8 of 18




overstated. We note that Supreme Court precedent establishes that traditional venue doctrines


are fully applicable in habeas suits and that these, if strictly applied, would do much to prevent

such forum shopping" by petitioners. Id, at 124, 127-28; see Campbell v. Gcmter, 353 F. Supp.


2d 332, 338 (E.D.N.Y. 2004) ("traditional principles of venue apply to habeas petitions to

constrain any such forum shopping"); see also Padilla, 542 U.S. at 451-52 (Kennedy, J.,


concurring) (observing that while "habeas petitions are [not] governed by venue rules and venue


considerations that apply to other sorts of civil lawsuits," the analysis of the proper forum for


habeas petitions "is guided by 'traditional venue considerations' and 'traditional principles of


venue ).


       This discussion in Henderson is particularly notable as the Supreme Court in Padilla


observed that the default rule that a habeas petitioner challenging his present physical

confinement "should name his warden as respondent and file the petition in the district of


confinement," at least in the non-immigration context, "serves the important purpose of


preventing forum shopping by habeas petitioners." Paclilla, 542 US. at 428. The fact that the


Second Circuit downplays this concern in the immigration context was not addressed in PadUla


and is instructive here. Additionally, it is equally true that the government should also be


dissuaded from forum shopping, and by applying the default rule in Padilla to the immigration

context here, particularly considering that ICE unilaterally directs where immigrants are


detained, see 8 U.S.C. § 1231(g)(l), "there [would] be almost no check on the government's


ability to forum shop," Alcai^Zelaya v. McElroy, 2000 WL 1616981, at *5 (S.D.N.Y. Oct. 27,


2000); see cih-o Farez-Espmoza v, Chertoff, 600 F. Supp. 2d 488, 497 (S.D.N.Y. 2009) ("If venue


is proper only in the district in which the petitioner is detained, the Government easily could


evade the laying of proper venue by continuously transferring detainees at its unilateral
     Case 7:19-cv-08263-KMK-PED Document 28 Filed 09/08/20 Page 9 of 18




discretion."); Pticlilla, 542 IJ.S. at 463 (Stevens, J., dissenting) ("Venue principles, however,


center on the most convenient and efficient forum for resolution of a case, and on the placement


most likely to minimize forum shopping by either party." (Internal citation omitted)).

        Moreover, the Second Circuit, in l-lenderson, compared the requirement that the proper


custodian have "day-to-day control" over the petitioner in the non-immigration context versus


the immigration context, opining that "for the great majority of habeas cases, which involve


prisoners held in penal institutions, the rule made sense, and still does. The person with


immediate control over the prisoner has the literal power to 'produce' the body and is generally


located in the same place as the petitioner, thereby simplifying venue problems;" however, in the


immigration context, the ICE Director exercises primary custody over petitioners, even when not


confined in the ICE Director's district, when "[the petitioners] are seeking to be released from


the detainers lodged against them by [ICE]" in that ICE Director's district. Henderson, 157 F.3d

at 122.7


        After a brief discussion of its reliance on Henderson, the Court in Cruz next concluded


that "Petitioner here has proffered sufficient evidence to support a finding that ICE is not only


his legal custodian, but also his immediate custodian under Padilla. Cruz, 2019 WL 4038555, at

*3. The Court relied in part on the ICE Detainee Handbook and observed that "ICE has the sole


authority to move detainees from one state facility to another," that ICE had "a much more


involved role than purely legal custody," that the material in the handbook was reviewed by ICE


officials, including Thomas Decker, that the Handbook "refers detainees repeatedly to 'ICE




7 As noted, the Second Circuit, "decline[d] . , . to resolve the issue of whether the Attorney
General is a proper respondent for habeas actions brought by aliens facing deportation, and
"[ijnstead,. . . certified] to the New York Court of Appeals the question of whether the New
Orleans INS District Director in [the petitioner's] cases f[ell] within the scope of the New York
long-arm statute." Henderson, 157 F.3d at 130.
    Case 7:19-cv-08263-KMK-PED Document 28 Filed 09/08/20 Page 10 of 18




Liaison officers' and 'ICE officers' who are physically present in the detainee housing units for


at least a few days per week," and that "ICE exercises control over the detainees' use of the


facilities." M at 4. The Court ultimately held that "[tjhese additional facts show that ICE retains

control of the detainees at [the New Jersey institution] and asserts sufficient 'immediate, physical


day-to-day control' over its detainees to find that ICE is Petitioner's immediate custodian under


the rule articulated in Padilla. Accordingly, as the Director of the ICE New York Field office

which exercises control over Petitioner's detention,. . . Respondent Decker is the proper


respondent, and venue is proper in this District." Id. at 5.


        Judge Daniels affirmed Magistrate Judge Wang's decision in Crifz. Cruz v. Decker, No.


18 Civ. 9948 (GBD)(OTW), 2019 WL 6318627 (S.D.N.Y. Nov. 26, 2019). At the outset, Judge

Daniels acknowledged that he "ha[d] previously held that jurisdiction over habeas petitions such

as the present one lies in the district of confinement;" however, "considering the factual


differences squarely presented in the immediate case, this Court finds that Magistrate Judge


Wang's Opinion is not clearly erroneous." Id. at 4 n.5. Notably, Judge Daniels added that "this


Court would land at the same determination as to the proper respondent in this case even had


Magistrate Judge Wang written a Report & Recommendation on the matter and this Court


analyzed her decision de novo.^ Id. at 6 n.9.


        In Rodrignez ScmcJiez, Judge Nathan reached the same conclusion without citing to any


specific proffer of evidence supporting ICE's control over petitioner or the out of state facility


and relying instead on the petitioner's representations that he was In "a non-federal facility at


which he ha[d] been detained only at the direction of and pursuant to a contract with


Respondents" and that the non-federal facility was "an intergovernmental service agreement


("IGSA") facility with which ICE contracts to house immigration detainees." Rodriguez Sanchez




                                                   10
    Case 7:19-cv-08263-KMK-PED Document 28 Filed 09/08/20 Page 11 of 18




v. Decker^o. 18 Civ. 8798 (AJN), 2019 WL 3840977, at *1 (S.D.N.Y. Aug. 15,2019). Here,


Gallego, acting pro se, alleges that <([h]e was transferred to a County Jail that contracts with the


DI'IS to house civil detainees," Dkt 15 at 4; Respondents do not contest this allegation.


       The petitioner in Rodriguez Scmchez was similarly placed in immigration proceedings in


New York before being transferred to a non-federal facility in New Jersey and subsequently


filing his habeas petition in the Southern District of New York. Id. The Court also observed that


 [cjontrary to Respondents' contention, Padilla does not settle the question of whether or how


the immediate custodian rule applies in this case. In Padilla, the Supreme Court explicitly


declined to address the application of the immediate custodian rule to alien detainees." Id, at 2


(quoting You, Xhi Qmg v. Nielsen, 321 F. Supp. 3d 451, 461 (S.D.N.Y. 2018) and citing PadHla,


542 US. at 435 n.8). The Court ultimately ruled that the Field Office Director for the New York

City Field Office for ICE, Thomas Decker, was the proper respondent as he was "the federal


official most directly responsible for overseeing [the] contract facility when seeking a habeas


writ." Id. (quoting Saraviafor A.H, v. Sessions, 905 F.3d 1137, 1185 (9th Cir. 2018) and citing 8


C.F.R. §§ 236, l(d), 241.4(a) (providing that an initial custody determination, including the

setting of a bond, shall be made by the field office director; and granting the field office director


the authority "to continue an alien in custody or grant release or parole ).


        In so holding, the Court reasoned that such a rule is not an adoption of the "legal reality


of control" theory disfavored by Padilla, but rather "remains faithful to the Supreme Court's


dictates in PacHlla that the immediate custodian is the person 'with the ability to produce the


[party's] body before the habeas court,"' id. at 3 (quoting Padilla, 542 US. at 435) (internal

citation and quotations omitted), "while at the same time recognizing the reality that non-federal


actors 'are poorly situated to defend federal interests' in these situations," id (quoting Saravia,




                                                  11
    Case 7:19-cv-08263-KMK-PED Document 28 Filed 09/08/20 Page 12 of 18




280 F. Supp 3d at 1186); see also Mafias Madera v. Decker, No. 18 Civ. 7314 (AKH), 2018 WL

10602037, at M (S.DXY. Sept. 28, 2018) ("[T]he warden [of the New Jersey county

correctional facility] . . . lacks the information needed to adequately respond to Petitioner's claim


.... To say that the Assistant U.S. Attorney can represent the warden is not an answer; it is the


warden who is the real party in interest, not the lawyer chosen to represent him."); Calderon v.


Sessions, 330 F. Supp. 3d 944, 953 (S.D.N.Y. 2018), appeal withdrawn sub nom. Villavicencio


Calderon v. Sessions, No. 18-2926, 2018 WL 6920377 (2d Cir. Oct. 5, 2018) ("[Tjhe warden [of

the New Jersey county correctional facility] cannot respond to [the] merits of the claims


underlying the habeas petition. The warden simply does not have any information to answer for


federal authorities, nor does the warden have any reason to litigate these claims here.").


       However, in Scmcbez v. Decker, a recent decision in this Circuit, the Court determined


that "[wjhile Respondent Decker may have the power to bring Sanchez's body before the court


and/or produce him for a bond hearing, the Court finds that Respondent Decker is nonetheless


not Sanchez's 'immediate custodian' under Padilla^ explaining that "[w]hile it may be the case


that, in the immigration habeas context, the Director of ICE'S New York City Field Office has


more immediate control over the petitioner than the Attorney General or some other remote


supervisory official does, that Director nonetheless does not have immediate, 'day-to-day


control' over the petitioner's physical custody." Sanchez v. Decker, No. 19 Civ. 8354 (RA), 2019


WL 6311955, at *4 (S.D.N.Y. Nov. 25, 2019) (quoting Padilla, 542 U.S. at 439).

Acknowledging the petitioner's reliance on the fact that he was being held in a non-fedeml


facility under contract with ICE, the Court noted that "numerous courts that have addressed this


issue, including this one, have found that the local jail warden is 'quite literally' the petitioner s




                                                   12
    Case 7:19-cv-08263-KMK-PED Document 28 Filed 09/08/20 Page 13 of 18




immediate physical custodian regardless of the contractual relationship between ICE and its


subcontracted facility." Id (collecting cases).


        The Court also addressed the ICE Handbook and, in contrast to Cruz, supra, determined


that it reinforces the conclusion that ICE retains legal or supervisory, but not immediate, control


of [the] detainees at the [New Jersey facility]. For instance, the Handbook clearly states that,

pursuant to the contract with ICE, the [New Jersey facility] is obligated to provide detainees

'with food, clothing, and housing' while they are in custody, . . . explains that [the New Jersey


facility] is 'responsible for [detainees'] care' and that '[t]he majority of [their] daily contact will

be with [the New Jersey facility] officers.' The Handbook further states that the "operations of


this facility are administered by [the New Jersey facility]/ which is 'not a branch of Homeland

Security, [ICE], or a Federal Government agency.'" M at 5 (internal quotations and citations


omitted). As evidence that the New Jersey facility was "responsible for administering the day-


to-day activities within the particular facility," the Court cited to the Performance Based National


Detention Standards ("PBNDS"), which states that (<[o]rdinarily detainees shall be served three

meals every day, at least two of which shall be hot meals; however, the facility administrator


may approve variations in the food service schedule during religious and civic holidays," and


defines the '"facility administrator' as the 'chief executive officer of a detention facility/ whose


formal title may be 'warden.'" Id. at 5 n,4. "Moreover, nothing in the PBNDS limits the [New


Jersey facility] warden's ability to comply with an order of habeas relief." M (citing Lizardo v.


Whitaker, No. 18 Civ. 8467 (VEC), 2018 WL 6444371, at ^ (S.D.N.Y. Dec. 5, 2018) ("If a

court ultimately orders the warden of the [New Jersey facility] to show cause for Petitioner's


detention; to produce Petitioner for a hearing; to give him a bond hearing or release him;or to


release him, period, then the warden must do so—or refuse at his peril.").




                                                   13
    Case 7:19-cv-08263-KMK-PED Document 28 Filed 09/08/20 Page 14 of 18




       Even if it is the case that the warden of the Alabama facility here would be required to

produce Gallego for a bond hearing, or potentially release him, pursuant to an order by a federal


court, this does not address the concerns laid out by the Court in Rodriguez Scmchez, as well as


other decisions in this Circuit, discussed supra, that the warden is "poorly situated to defend


federal interests in these situations," "cannot respond to [the] merits of the claims underlying the


habeas petition," and "simply does not have any information to answer for federal authorities,


nor does the warden have any reason to litigate these claims here." Rodriguez Scmchez, 2019 WL


3840977,at^3.

       Even more recently, the Court in Grant v, Decker responded to this reasoning in Sanckez


and distinguished the facts of immigration habeas cases with the facts Q^Padilla noting, But we

are not involved with the commanding officer of a United States Navy brig who is subordinate to


federal authority. Notwithstanding cases in this district that have applied Padilla to wardens of

state jails, I decline to extend the proper custodian rule to a New Jersey county jail operating


under contract with, and subordinate to, the Field Office Director of ICE in New York City.


Grant v. Decker, No. 20 Civ. 2946 (AKH), 2020 WL 3402445, at *3 (S.D.N.Y. June 19,2020)

(citing Scmchez, supra}. The Court further reasoned that "[o]fficials at [the New Jersey facility]

cannot take action with respect to Petitioner's custody independent of ICE. They may exercise


prison discipline and provide normal medical care and transportation, but subject to Decker's


command. [The New Jersey facility] officials, for example, lack the authority to produce


Petitioner's body or to control his physical custody absent specific mandates from ICE. This


holding does not run afoul of the Padilla Court's concern that petitioners would forum shop by


'nam[ing] a high-level supervisory official as respondent and then su[ing] that person wherever


he is amenable to long-arm jurisdiction.' Decker Is the most immediate federal official




                                                 14
    Case 7:19-cv-08263-KMK-PED Document 28 Filed 09/08/20 Page 15 of 18




responsible for Grant, not a 'remote supervisory official.'" Jd. at 3 (quoting Padilla, 542 U.S. at


435, 447) (internal citation omitted).

       I am persuaded by the reasoning in Grant, Cruz, and Rodriguez Sanchez, and similarly


conclude that "in cases where a petitioner is detained in a non-federal facility pursuant to the


power and authority of the federal government and under a contract with the federal government,


the proper respondent is the federal official with the most immediate control over that facility,"


Mas, 2020 WL 2306565, at *3-4 (quoting Cn/z, 2019 WL 4038555, at ^3). Accordingly, I find

that Respondent Decker is "the most immediate federal official responsible for [Gallego], not a


'remote supervisory official,'" Grant, 2020 WL 3402445,at ^3,and that, due to the Alabama


facility's contractual relationship with ICE to house ICF/s detainees, Respondent Decker has


"sufficient ''immediate, physical day-to-day control'" over ICE'S detainees and is Gallego's


immediate custodian under PacHlla, see Cruz, 2019 WL 4038555, at *5. As other courts have


observed, this is not an adoption of the "legal reality of control" theory disfavored by PadUla,


rather, it acknowledges the factual distinctions between the instant case and Padilla; the


Supreme Court's dictates in Padilla that the immediate custodian is the person 'with the ability

to produce the [party's] body before the habeas court/" Rodnguez Scmchez, 2019 WL 3840977,

at *3 (quoting Padilla, 542 U.S. at 435) (internal citation and quotations omitted), "while at the

same time recognizing the reality that non-federal actors 'are poorly situated to defend federal


interests' in these situations," id (quoting Saravia, 280 F. Supp 3d at 1186); and is "guided by


'traditional venue considerations' and 'traditional principles of venue,'" Padilla, 542 U.S. at


451-52.


          As to the traditional principles of venue, Gallego is a "longtime resident of0ss[i]mng,


New York" with a wife and three children, all of whom are either lawful permanent residents or




                                                  15
      Case 7:19-cv-08263-KMK-PED Document 28 Filed 09/08/20 Page 16 of 18




U.S. citizens. Dkts. 15 at 3; 17 at 1. Gallego's immigration proceedings were initiated in New


York in 1988,and the subsequent reinstatement of his removal proceedings and BIA appeal—


lasting from 1997 to present—have remained in New York and have revolved around incidents


all taking place in New York. Moreover, Gallego alleges that he requested a bond hearing before


the Immigration Court in New York on the same date he was seized and detained by ICE in


Valhalla, New York: October 12, 2018.8 The petitioner's case mPa^iUa, in contrast, had no


direct ties to the Southern District of New York or to officials within the district at the time he

filed his habeas petition. Padilla, 542 U.S. at 432 & n.3. In light of these facts and the


discussion in Henderson, supra, "[t]his holding does not run afoul of the Padilla Court's concern


that petitioners would forum shop by 'nam[ing] a high-level supervisory official as respondent


and then su[ing] that person wherever he is amenable to long-arm jurisdiction.'" Grant, 2020


WL 3402445, at ;K3 (quoting PacfUla, 542 US. at 447).9, 10



8 Respondents contend that they have found no records indicating that Gallego requested a bond
hearing with the Immigration Court in New York, Dkt, 23 at 5; however, Gallego attached to his
amended complaint copies of a Department of Homeland Security Notice of Custody
Determination and a request for a bond hearing, both seemingly signed by a supervisory
deportation officer with the New York ICE Field Office, dated October 12, 2018. Dkt. 17 at 14-
15.


9 Moreover, "[t]his conclusion is also consonant with the ways in which courts across the country
have applied the immediate custodian rule to other forms of contractual detention." Rodriguez
Scmchez, 2019 WL 3840977, at *3 (citing, wfcr ^'a, Z. KM v. Z/o^ No. 18 Civ. 1453 (PAC),
2018 U.S. Dist, LEXIS 97939, at ^2 (S.D.N.Y. June 8, 2018) (finding that president and CEO of
non-profit that contracted with Office of Refugee Resettlement ("ORR") to house
unaccompanied immigrant children was not proper respondent) and Maldonado v, Lloyd, No. 18
Civ. 3089 (JFK), 2018 WL 2089348 (S.D.N.Y. May 4, 2018), appeal wUMiwm sub now.
Maldomdo on behalf of E.H.E, v. Lloyd, No. 18-2177, 2018 WL 8897922 (2d Cir. Nov. 2, 2018)
(granting unaccompanied immigrant child's habeas petition naming federal officials, and not
anyone from facility at which he was being held pursuant to contract with ORR, as
respondents)).

io Respondents also appear to argue in the alternative that If the warden of the detention center in
Alabama is not Gallego's proper custodian, then the director of ICE'S New Orleans Field Office
would be the proper custodian and, additionally, that "[t]o request a bond hearing with the

                                                  16
       Case 7:19-cv-08263-KMK-PED Document 28 Filed 09/08/20 Page 17 of 18




        Accordingly, as Respondent Decker is the proper respondent in this case, and this Court


has jurisdiction over Respondent Decker, the Court has jurisdiction over Gallego's habeas


petition. See Rumsfeldv. Padilla, 542 US.at 434.


HI. CONCLUSION

        For the reasons set forth above, Respondents' motion to dismiss or transfer the case to the


Northern District of Alabama is DENIED. Respondents shall file an answer to the amended


petition within 30 days of this Order.11




         The Clerk of the Court is respectfully requested to terminate the pending motion (Dkt.

21).

Dated: September 8, 2020
         White Plains, New York



                                              SO ORDERED




                                              Paul E. Davison, U.S.M.J.




Immigration Court, Gallego should file a motion for a bond hearing before the Immigration
Court in Oakdale, Louisiana." Dkt. 22 at 8, 11 n.3 (citing 8 C.F.R. § 1003.19(c)(l)). However,
Respondents cite no authority for their contention that ICE'S New Orleans' office would now
have legal control ofGallego's detention or habeas petition, and 8 C.F.R. §§ 1003.19(c)(l) and
(2) provide that Gallego has the option to either file his motion for a bond hearing with the
Immigration Court having jurisdiction over the place of detention or with the Immigration Court
having administrative control over the case. In any event, evidence produced by Gallego in his
amended petition supports his contention that he has already filed a request for a bond hearing in
New York. And, as discussed above, all of the immigration proceedings here have taken place in
New York, and there is no indication in the record that the immigration court in New York no
longer has administrative control over Gallego s case.

'' Copies of all unpublished cases available only in electronic form cited herein have been mailed
to Petitioner, See Lebron v. Sanders, 557 F.3d 76, 78 (2d Cir. 2009).

                                                 17
     Case 7:19-cv-08263-KMK-PED Document 28 Filed 09/08/20 Page 18 of 18




A copy of this Decision & Order has been mailed to Petitioner, pro se:


Jose Cesar Gallego
M 029-253-235
Etowah County Detention Center
827ForrestAve.
Gadsden,AL 35901
